                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 1 of 15


                    1   Cory J. King, Bar No. 177938
                        cking@fordharrison.com
                    2   FORD & HARRISON LLP
                        500 La Terraza Boulevard
                    3   Suite 150
                        Escondido, CA 92025
                    4   (858) 214-3952
                    5   Jenny Choi, Bar No. 285839
                        jchoi@fordharrison.com
                    6   Mohammad B Shihabi, Bar No. 337819
                        mshihabi@fordharrison.com
                    7   FORD & HARRISON LLP
                        350 South Grand Avenue
                    8   Suite 2300
                        Los Angeles, CA 90071
                    9   Telephone: 213-237-2400
                        Facsimile: 213-237-2401
                10
                        Attorneys for Defendant
                11      WALMART INC.
                12      Joseph M. Lovretovich, Bar No. 73403
                        jml@jmllaw.com
                13      Jared Beilke, Bar No. 195689
                        jared@mllaw.com
                14      Ruth Gewing, Bar No. 255876
                        ruth@jmllaw.com
                15      JML LAW
                        5855 Topanga Canyon Blvd., Suite 300
                16      Woodland Hills, California 91367
                17      Attorneys for Plaintiff Meliza Cruz
                18
                                                  UNITED STATES DISTRICT COURT
                19
                                                 EASTERN DISTRICT OF CALIFORNIA
                20

                21
                        MELIZA CRUZ,                           Case No. 2:21-cv-00613-WBS-CKD
                22
                                            Plaintiff,         STIPULATION RE: ENTRY OF
                23                                             PROTECTIVE ORDER AND
                        v.                                     [PROPOSED] ORDER
                24
                        WALMART INC., a Delaware               Action Filed: 2/23/2021
                25      Corporation; DOES 1 through 50,        Date of Removal: 4/2/2021
                        inclusive,                             Trial Date: None Set
                26
                                            Defendants.
                27

                28      ///
F ORD & H A RRISON
       LLP                                                           STIPULATION RE: ENTRY OF PROTECTIVE ORDER
                        WSACTIVELLP:12482999.2
 ATTORNEYS AT LAW                                                                         AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 2 of 15


                    1           The parties have agreed to and have submitted to the Court, and for good cause
                    2   shown the Court hereby enters, the following Confidentiality Order:
                    3           1.      This Order shall govern the disclosure of materials designated as
                    4   Confidential Material in this litigation. Confidential Material, as used in this Order,
                    5   shall refer to any document or item designated as Confidential or Highly Confidential
                    6   – Attorneys’ Eyes Only, including but not limited to, documents or items produced
                    7   during discovery, all copies thereof, and the information contained in such material.
                    8   Nothing in this Order shall require any party to produce any specific documents or
                    9   category of documents which a party deems inappropriate for production.
                10      Definitions of Confidential Material
                11              2.      Confidential Material, as used in this Order, consists of the following
                12      materials and categories of materials:
                13                      a. Materials relating to any privileged, confidential, or
                                        nonpublic information, including, but not limited to, trade
                14                      secrets, research, design, development, financial, technical,
                                        marketing, planning, personal, or commercial information,
                15                      as such terms are used in the Federal Rules of Civil
                                        Procedure (Fed. R. Civ.) (and any applicable case law
                16                      interpreting Fed. R. Civ. 26(c)(1)(G)); contracts; non-
                                        public compilations of retail prices; proprietary
                17                      information; vendor agreements; personnel files;
                                        claim/litigation information; and nonpublic policies and
                18                      procedures shall be deemed Confidential.
                19                      b. Materials containing corporate trade secrets, nonpublic
                                        research and development data, including, but not limited
                20                      to, cost data, pricing formulas, inventory management
                                        programs, and other sales or business information not
                21                      known to the public; information obtained from a non-
                                        party pursuant to a non-disclosure agreement; and
                22                      customer-related Protected Data shall be deemed Highly
                                        Confidential – Attorneys’ Eyes Only.
                23
                                        c. Protected Data shall refer to any information that a party
                24                      believes in good faith to be subject to federal, state or
                                        foreign data protection laws or other privacy obligations.
                25                      Examples of such data protection laws include but are not
                                        limited to The Gramm-Leach-Bliley Act, 15 U.S.C. § 6801
                26                      et seq. (financial information); and, The Health Insurance
                                        Portability and Accountability Act and the regulations
                27                      thereunder, 45 CFR Part 160 and Subparts A and E of Part
                                        164 (medical information). Certain Protected Data may
                28                      compel alternative or additional protections beyond those
F ORD & H A RRISON
                                                                              STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12482999.2                      -2-                           AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 3 of 15


                    1                   afforded Highly Confidential – Attorneys’ Eyes Only
                                        material, in which event the parties shall meet and confer
                    2                   in good faith, and, if unsuccessful, shall move the Court for
                                        appropriate relief.
                    3
                        The parties shall not designate as confidential information that is already public
                    4
                        knowledge.
                    5
                                3.      The parties agree that such Confidential Material as described in
                    6
                        paragraph 2 should be given the protection of an order of this Court to prevent injury
                    7
                        through disclosure to persons other than those persons involved in the prosecution or
                    8
                        defense of this litigation.
                    9
                        Procedure for Designating Information as Confidential
                10
                                4.      To designate information as confidential, the producing party shall mark
                11
                        Confidential Material with the legend “CONFIDENTIAL” or “HIGHLY
                12
                        CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Parties shall submit
                13
                        confidential discovery responses, such as answers to interrogatories or answers to
                14
                        requests for admissions, in a separate document stamped with the appropriate legend
                15
                        designating those responses as Confidential Material. The Receiving Party may make
                16
                        copies of Confidential Material and such copies shall become subject to the same
                17
                        protections as the Confidential Material from which those copies were made.
                18
                                        a. Information on a disk or other electronic format (e.g., a
                19                      native format production) may be designated confidential
                                        by marking the storage medium itself (or the native file’s
                20                      title) with the legend “CONFIDENTIAL” or “HIGHLY
                                        CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” The
                21                      Receiving Party shall mark any hard-copy printouts and the
                                        storage medium of any permissible copies of such
                22                      electronic material with the corresponding legend
                                        contained on the original and such copies shall become
                23                      subject to the same protections, as the Confidential
                                        Material from which those copies were made.
                24
                                        b. Information disclosed at any deposition of a party taken
                25                      in this action may be designated by the party as confidential
                                        by indicating on the record at the deposition that the
                26                      information is confidential and subject to the provisions of
                                        this Order. Alternatively, the party may designate
                27                      information disclosed at the deposition as confidential by
                                        notifying the court reporter and other parties in writing,
                28                      within fifteen (15) business days of receipt of the transcript,
F ORD & H A RRISON
                                                                               STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12482999.2                       -3-                           AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 4 of 15


                    1                   of the specific pages and lines of the transcript which are
                                        designated as confidential. The parties may agree to a
                    2                   reasonable extension of the 15-business-day period for
                                        designation. Designations of transcripts will apply to
                    3                   audio, video, or other recordings of the testimony. During
                                        such 15-business-day period, the entire transcript shall
                    4                   receive confidential treatment. Upon such designation, the
                                        court reporter and each party shall affix the
                    5                   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                        ATTORNEYS’ EYES ONLY” legend to the designated
                    6                   pages and segregate them as appropriate.
                    7           5.      A producing party may change the confidentiality designation of
                    8   materials it has produced, as follows: (1) The producing party must give the receiving
                    9   parties notice of the change by identifying the documents or information at issue.
                10      Once notice is given, the receiving party must make good-faith efforts to ensure that
                11      the documents or information are accorded treatment under the new designation. (2)
                12      Within a reasonable period after giving notice, the producing party must reproduce
                13      the documents or information in a format that contains the new designation. (3) If
                14      such information has been disclosed to persons not qualified pursuant to paragraph(s)
                15      (12-13) below, the party who disclosed such information shall (a) take reasonable
                16      efforts to retrieve previously disclosed Confidential Material; (b) advise such persons
                17      that the material is Confidential; and (c) give the producing party written assurance
                18      that steps (a) and (b) have been completed.
                19      Data Security
                20              6.      The Parties agree to provide adequate security to protect data produced
                21      by the other party(ies) or by non-parties. This includes secure data storage systems,
                22      established security policies, and security training for employees, contractors and
                23      experts. Adequate security also includes such measures as data encryption in transit,
                24      data encryption at rest, data access controls, and physical security, whether
                25      hosted/outsourced to a vendor or on premises. At a minimum, any receiving party
                26      subject to the terms of this Confidentiality Order, will provide reasonable measures
                27      to protect non-client data consistent with the American Bar Association Standing
                28      Committee on Ethics and Professional Responsibility, Formal Opinion 477R.
F ORD & H A RRISON
                                                                            STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12482999.2                     -4-                          AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 5 of 15


                    1   Clawback Provisions
                    2           7.      The production of privileged or work-product protected documents,
                    3   electronically stored information (ESI) or information, whether inadvertent or
                    4   otherwise, is not a waiver of the privilege or protection from discovery in this case
                    5   or in any other federal or state proceeding.
                    6           8.      This Order shall be interpreted to provide the maximum protection
                    7   allowed by Federal Rule of Evidence (FRE) 502(d) and shall be enforceable and
                    8   granted full faith and credit in all other state and federal proceedings by 28 U.S. Code
                    9   § 1738. In the event of any subsequent conflict of law, the law that is most protective
                10      of privilege and work product shall apply.
                11              9.      Nothing contained herein is intended to or shall serve to limit a party’s
                12      right to conduct a review of documents, ESI or information (including metadata) for
                13      relevance, responsiveness and/or segregation of privileged and/or protected
                14      information before production.
                15              10.     If the receiving party has reason to believe that a produced document or
                16      other information may reasonably be subject to a claim of privilege, then the
                17      receiving party shall immediately sequester the document or information, cease using
                18      the document or information and cease using any work product containing the
                19      information, and shall inform the producing party of the beginning BATES number
                20      of the document or, if no BATES number is available, shall otherwise inform the
                21      producing party of the information.
                22              11.     A producing party must give written notice to any receiving party
                23      asserting a claim of privilege, work-product protection, or other ground for
                24      reclaiming documents or information (a “clawback request”). After a clawback
                25      request is received, the receiving party shall immediately sequester the document (if
                26      not already sequestered) and shall not review or use that document, or any work
                27      product containing information taken from that document, for any purpose. The
                28      parties shall meet and confer regarding any clawback request.
F ORD & H A RRISON
                                                                             STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12482999.2                      -5-                          AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 6 of 15


                    1   Who May Receive Confidential and Highly Confidential Information
                    2           12.     Confidential Material. Any Confidential Material and the information
                    3   contained therein shall be disclosed only to the Court, its staff, in-house counsel and
                    4   outside counsel of record for each party, and also shall be disclosed on a need-to-
                    5   know basis only to the parties, counsel’s staff personnel, employees of a party to
                    6   whom disclosure is necessary in connection with the preparation for and trial of this
                    7   action, and any witnesses in the case (including consulting and testifying experts) as
                    8   may from time to time reasonably be necessary in prosecution or defense of this
                    9   action.
                10              13.     Highly Confidential—Attorneys’ Eyes Only Material. Material and
                11      information designated as “Highly Confidential—Attorneys’ Eyes Only” shall only
                12      be disclosed to the Court, its staff, in-house and outside counsel of record for each
                13      party, the secretarial, clerical, and paralegal staff of each, and consulting and
                14      testifying experts retained by a party in this action.
                15              14.     Restriction on Disclosure to Direct Competitors. Notwithstanding the
                16      foregoing, Confidential Material shall not be disclosed to any current or former
                17      employees of, or current or former consultants, advisors, or agents of, a direct
                18      competitor of any party named in the litigation. If a Receiving Party is in doubt about
                19      whether a particular entity is a direct competitor of a party named in this lawsuit, then
                20      before disclosing any Confidential Material to a current or former employee,
                21      consultant, advisor, or agent of that entity, the Receiving Party’s counsel must confer
                22      with counsel for the Producing Party.
                23              15.     Persons Receiving Confidential Information Must Sign Exhibit A.
                24      Counsel for each party shall advise all persons to whom Confidential Material is
                25      disclosed pursuant to this Order of the existence of this Order and shall provide all
                26      such persons (other than the Court and its staff) with a copy of this Order. Counsel
                27      shall also require such persons to execute the Affidavit attached as Exhibit A, prior
                28      to the disclosure of Confidential Material.
F ORD & H A RRISON
                                                                            STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12482999.2                    -6-                           AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 7 of 15


                    1           16.     Duties in the Event of Unauthorized Disclosures.           It shall be the
                    2   obligation of counsel, upon learning of any unauthorized disclosure or threatened
                    3   unauthorized disclosure of Confidential Information, or any other breach or
                    4   threatened breach of the provisions of this Order, to promptly notify counsel for the
                    5   Producing Party. The notification shall be supplemented with reasonable details of
                    6   the circumstances of the disclosure in order to permit the producing party to
                    7   understand and take appropriate steps. Each party and its counsel agree to take
                    8   reasonable and good-faith efforts to contain or limit any breach promptly upon
                    9   receiving notice of it, and to make reasonable and good-faith attempts to retrieve any
                10      unauthorized disclosure of documents or information. This provision does not limit
                11      the producing party’s entitlement to damages resulting from any breach of this Order.
                12      Authorized Uses of Confidential Material
                13              17.     Confidential Material shall only be used for the purpose of litigating the
                14      above-captioned lawsuit and may not be used in other lawsuits.
                15              18.     Persons having knowledge of Confidential Material and information
                16      due to their participation in the conduct of this litigation shall use such knowledge
                17      and information only as permitted herein, and shall not disclose such Confidential
                18      Material, their contents or any portion or summary thereof to any person(s) not
                19      involved in the conduct of this litigation.
                20              19.     If any person having access to the Confidential Material herein shall
                21      violate this Order, he/she may be subject to sanctions by the Court and may be liable
                22      to pay for the damages caused by his/her violation.
                23      Challenges to the Designation of Confidential Material
                24              20.     Any party or interested member of the public may move the Court to
                25      modify the designation of any documents or information produced in this litigation
                26      (either to include additional protection with respect to confidentiality or to remove a
                27      confidential designation). Before making such a motion, the party or an interested
                28      member of the public shall first attempt to resolve such dispute with the producing
F ORD & H A RRISON
                                                                             STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12482999.2                      -7-                          AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 8 of 15


                    1   party’s counsel.         Pending resolution of any challenges to the designation of
                    2   documents or information, the material at issue shall continue to be treated as
                    3   Confidential Material until ordered otherwise by the Court. The burden shall be on
                    4   the party seeking to remove the designation to show that the designation is
                    5   inappropriate.
                    6   Withholding of Information
                    7           21.     Non-relevant Attachments. The parties will not produce non-relevant
                    8   attachments that are attached to relevant emails. When an attachment is withheld
                    9   (either for privilege or non-responsiveness), the producing party shall produce a one-
                10      page TIFF image in place of the withheld attachment, stating “Attachment
                11      Withheld”, and bearing a sequential BATES number within the family BATES range.
                12      If any attachment to an email contains responsive content, then the cover email shall
                13      be produced for context, regardless of the cover email’s responsiveness. The cover
                14      email may be redacted in part to remove sensitive information, as described below.
                15              22.     Redactions. The parties may redact (1) information that is privileged or
                16      protected from discovery as work product or by reason of any other applicable
                17      privilege or immunity; (2) information subject to non-disclosure obligations imposed
                18      by governmental authorities, law or regulation (e.g., protected personal information);
                19      and (3) sensitive, non-relevant information, including but not limited to personally
                20      identifiable information, trade secrets, or information regarding products, data, or
                21      people.       Privilege redactions will state, over the redacted portion, “Redacted–
                22      Privileged,” and all other redactions will state, “Redacted–Nonresponsive.”
                23      Redactions of emails will not redact the names of recipients or the subject line of the
                24      emails, unless the subject line is itself privileged or contains the sensitive information
                25      described above, in which case only so much of the subject line will be redacted as
                26      may be needed. The parties will produce redacted documents in TIFF format with
                27      corresponding searchable OCR text and the associated metadata for the document,
                28      ensuring the redacted content is fully protected from disclosure.
F ORD & H A RRISON
                                                                            STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12482999.2                     -8-                          AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 9 of 15


                    1   Confidential Material In Filings, Hearings, and Trial
                    2           23.     Confidential Material in Filings. Without written permission from the
                    3   Producing Party or court order secured after appropriate notice to all interested
                    4   persons, a party may not file Confidential Material in the public record in this action
                    5   (or in any other action, such as an appeal). A party that seeks to file under seal any
                    6   Confidential Material must first obtain an order granting leave to file under seal on a
                    7   showing of a particularized need. Confidential Material may only be filed under seal
                    8   in a manner prescribed by the Court for such filings.
                    9           24.     Manner of Sealing. In the event Confidential Materials or portions of
                10      transcripts are sealed as confidential by the Court or as described in paragraph (23)
                11      above, they shall be filed in an envelope bearing the following designation when
                12      deposited:
                13                                        CONFIDENTIAL
                14                      IN ACCORDANCE WITH THE CONFIDENTIALITY
                                        ORDER OF THE COURT, THE CONTENTS OF THIS
                15                      ENVELOPE      SHALL     BE   TREATED     AS
                                        CONFIDENTIAL AND MUST NOT BE SHOWN TO A
                16                      PERSON OTHER THAN THE COURT, ATTORNEYS
                                        IN THIS CASE, OR TO PERSONS ASSISTING THOSE
                17                      ATTORNEYS.
                18              25.     Confidential Material in Hearings and Trial. The provisions of this
                19      Order shall not affect, and this Order does not limit, the admissibility of Confidential
                20      Material (or references to that material) as evidence at trial, or during a hearing or
                21      similar proceeding in this action.      Prior to using Confidential Material or the
                22      information contained therein at any hearing that is open to the public, the party
                23      seeking to use the Confidential Material must give at least seven (7) days advance
                24      notice to the producing party of the intent to use the Confidential Material so that the
                25      producing party may seek an appropriate Court Order to protect the Confidential
                26      Material.
                27      Continuing Effect of this Order and Duty to Destroy
                28              26.     This Order shall continue to be binding throughout and after the
F ORD & H A RRISON
                                                                           STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12482999.2                    -9-                          AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 10 of 15


                    1    conclusion of this litigation, including all appeals. Within thirty (30) days of
                    2    settlement or final adjudication, including the expiration or exhaustion of all rights
                    3    to appeal or petitions for extraordinary writs, each party or non-party to whom any
                    4    materials were produced shall, without further request or direction from the
                    5    Producing Party, promptly destroy all documents, items or data received including,
                    6    but not limited to, copies or summaries thereof, in the possession or control of any
                    7    expert or employee. This requirement to destroy includes all documents, not only
                    8    those documents designated as Confidential Material. The Receiving Party shall
                    9    submit a written certification to the Producing Party by the 30-day deadline that (1)
                10       confirms the destruction/deletion of all Confidential Material, including any copies
                11       of Confidential Materials provided to persons required to execute Exhibit A
                12       (Affidavit), and (2) affirms the Receiving Party has not retained any copies, abstracts,
                13       compilations, summaries or any other format reproducing or capturing any of the
                14       Confidential Material. Notwithstanding this provision, outside counsel is entitled to
                15       retain an archival copy of filings, depositions, and deposition exhibits.
                16       Procedure if Confidential Material Is Required to be Produced
                17               27.     If any person receiving documents covered by this Order is served with
                18       a subpoena, order, interrogatory, or document or civil investigative demand
                19       (collectively, a “Demand”) issued in any other action, investigation, or proceeding,
                20       and such Demand seeks material that was produced or designated as Confidential
                21       Material by someone other than the Receiving Party, the Receiving Party shall give
                22       prompt written notice by hand or electronic transmission within five (5) business
                23       days of receipt of such Demand to the party or non-party who produced or designated
                24       the material as Confidential Material, and shall object to the production of such
                25       materials on the grounds of the existence of this Order. At the request of the party or
                26       non-party who produced or designated the material as Confidential Material, the
                27       Receiving Party shall refuse to comply with the Demand unless (a) ordered to do so
                28       by a court with jurisdiction over the Receiving Party; or (b) released in writing by the
F ORD & H A RRISON
                                                                            STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                         WSACTIVELLP:12482999.2                    - 10 -                       AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 11 of 15


                    1    party or non-party who designated the material as Confidential Material. The burden
                    2    of opposing the enforcement of the Demand shall fall upon the party or non-party
                    3    who produced or designated the material as Confidential Material. Compliance by
                    4    the Receiving Party with any order of a court of competent jurisdiction, directing
                    5    production of any Confidential Material, shall not constitute a violation of this Order.
                    6    Application of this Order to Productions by Third Parties
                    7            28.     This Order may be used by third parties producing documents in
                    8    connection with this action. Third parties may designate information as Confidential
                    9    or Highly Confidential – Attorneys’ Eyes Only.
                10               29.     If a third party produces (or intends to produce) documents and does not
                11       designate (or does not intend to designate) those documents as Confidential Material,
                12       then any party to this action may seek to designate that third party’s documents or
                13       categories of documents as Confidential Material. In that case, it will be the burden
                14       of the party seeking protected status to move for a court order designating the
                15       materials as Confidential Material after the parties confer.
                16               30.     In the event additional parties join or intervene in this litigation, the
                17       newly joined party(ies) shall not have access to Confidential Material until its/their
                18       counsel has executed and, at the request of any party, filed with the Court the
                19       agreement of such party(ies) and such counsel to be fully bound by this Order.
                20               31.     The parties agree that nothing in this Order shall be deemed to limit the
                21       extent to which counsel for the parties may advise or represent their respective
                22       clients, conduct discovery, prepare for trial, present proof at trial, including any
                23       document designated Confidential Material as set forth herein, or oppose the
                24       production or admissibility of any information or documents which have been
                25       requested.
                26       ///
                27       ///
                28       ///
F ORD & H A RRISON
                                                                              STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                         WSACTIVELLP:12482999.2                     - 11 -                        AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 12 of 15


                    1            32.     This Order shall remain in full force and effect until such time as it is
                    2    modified, amended, or rescinded by the Court.
                    3    Dated: August 25, 2021
                    4

                    5    /s/ Ruth Gewing                                     /s/ Cory J. King
                         Jared Beilke, Esq.                                  Cory J. King
                    6    Ruth Gewing, Esq.                                   Jenny Choi
                         JML Law, APLC                                       Mohammad B. Shihabi
                    7    Attorneys for Plaintiff                             Ford & Harrison LLP
                                                                             Attorneys for Defendants
                    8

                    9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
F ORD & H A RRISON
                                                                                 STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                         WSACTIVELLP:12482999.2                     - 12 -                           AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 13 of 15


                    1                             [PROPOSED] PROTECTIVE ORDER
                    2             GOOD CAUSE APPEARING, and with the additional recitation that a
                    3    Party that seeks to file under seal any Confidential Material must comply with
                    4    Eastern District of California Local Rule 141, the Court hereby approves this
                    5    Stipulation and Orders the parties to conform to the terms and conditions set forth
                    6    herein.
                    7             IT IS SO ORDERED.
                    8    Dated: September 2, 2021
                                                                  _____________________________________
                    9                                             CAROLYN K. DELANEY
                10                                                UNITED STATES MAGISTRATE JUDGE

                11       8.cruz0613.stipPO

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
F ORD & H A RRISON
                                                                           STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                         WSACTIVELLP:12482999.2                  - 13 -                        AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 14 of 15


                    1                              UNITED STATES DISTRICT COURT
                    2                             EASTERN DISTRICT OF CALIFORNIA
                    3

                    4    MELIZA CRUZ,                               Case No. 2:21-cv-00613-WBS-KNJ
                    5                        Plaintiff,             AFFIDAVIT OF COMPLIANCE
                                                                    WITH CONFIDENTIALITY ORDER
                    6    v.
                                                                    Action Filed: 2/23/2021
                    7    WALMART INC., a Delaware                   Date of Removal: 4/2/2021
                         Corporation; DOES 1 through 50,            Trial Date: None Set
                    8    inclusive,
                    9                        Defendants.
                10

                11
                                 1.          My      name   is   ___________________.               I    live     at
                12

                13       __________________________. I am working on behalf (or at the direction and

                14       engagement) of __________________________.
                15
                                 2. I am aware that a Confidentiality Order has been entered in the above-
                16

                17       captioned lawsuit. A copy of this Confidentiality Order has been given to me, and I
                18       have read and understand the provisions of same.
                19
                                 3. I acknowledge that documents and information designated as confidential
                20

                21       and/or highly confidential pursuant to such Confidentiality Order (“Confidential
                22       Materials”) are being disclosed to me only upon the conditions that I agree (a) to be
                23
                         subject to the jurisdiction of this Court, and (b) to comply with that Order. I hereby
                24

                25       agree to abide by such Order, subject to all penalties prescribed therein, including
                26       contempt of Court, for disobedience of said Order. I promise that the documents and
                27
                         information given confidential treatment under the Confidentiality Order entered in
                28
F ORD & H A RRISON
                                                                            STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                         WSACTIVELLP:12482999.2                   - 14 -                        AND [PROPOSED] ORDER
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 16 Filed 09/03/21 Page 15 of 15


                    1    this case will be used by me only to assist counsel for the parties in preparing for
                    2
                         litigation of the above-captioned matter. I understand that any use of such
                    3

                    4    Confidential Material in any manner contrary to the provisions of the Confidentiality

                    5    Order may subject me to the sanctions of this Court for contempt and to liability for
                    6
                         any damages caused by my breach of the Confidentiality Order.
                    7

                    8            4. I shall not disclose nor permit to be reviewed or copied said Confidential
                    9    Materials, or any information derived from, by any person other than the parties and
                10
                         counsel for the parties or members of their staff.
                11

                12               5. Within 30 days after the above-captioned lawsuit ends in a final non-
                13       appealable order, I agree to destroy all Confidential Materials in my possession.
                14

                15
                         DATED: ______________, 20___                      _______________________________
                16
                                                                           Signature
                17

                18               ____________________________________
                                                                Printed Name
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
F ORD & H A RRISON
                                                                              STIPULATION RE: ENTRY OF PROTECTIVE ORDER
       LLP
 ATTORNEYS AT LAW
                         WSACTIVELLP:12482999.2                   - 15 -                          AND [PROPOSED] ORDER
    SAN DIEGO
